Citation Nr: 1128215	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  05-11 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2009.  A transcript of that hearing is associated with the claims file.

The Veteran sought service connection for PTSD and depression as secondary to PTSD.  See August 2003 claim.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, the issue on appeal has been recharacterized as stated above to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to PTSD.

In April 2009, the Board remanded this case for further development.  As discussed below, the Board finds that, applying the benefit of the doubt doctrine, the evidence currently of record establishes entitlement to service connection for depression.  Therefore, no further remand or development is necessary.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he had traumatic experiences during service in Vietnam in a combat zone (including hostile military or terrorist activity such as exposure to mortar and artillery rounds, carrying a body bag with a dead body, and having a fellow soldier's leg land near him after stepping on a landmine), which are consistent with the circumstances of such service.

2.  The weight of the evidence does not establish a current diagnosis of PTSD; however, resolving all reasonable doubt in the Veteran's favor, he has had continuous symptoms of depression since service, with worsening symptoms and a diagnosis of depression since 2001, and the currently diagnosed depression has been medically linked to the reported stressful experiences during active service.


CONCLUSION OF LAW

The criteria for service connection for the acquired psychiatric disorder of depression have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD and related depression, which are both encompassed under a claim for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. at 4-6.  Therefore, the Board's decision herein to grant service connection for depression constitutes a full grant of the benefit sought on appeal, and no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent and credible evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Service connection for PTSD has more stringent requirements that are not applicable to other acquired psychiatric disorders, such as depression.  Generally, entitlement to service connection for PTSD requires the following: (1) medical evidence establishing a current diagnosis in accordance with the DSM-IV criteria, as required by 38 C.F.R. § 4.125; (2) credible supporting evidence that the reported in-service stressor actually occurred; and (3) medical evidence establishing a link between the current disability and the in-service stressor.  38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

With regard to the second element, evidence that an in-service stressor actually occurred, the necessary evidence varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  If it is established through military citation or other evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to such combat, then, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone is sufficient evidence as to the reported stressor's actual occurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (2010).

However, for claims pending before VA on or after October 28, 2008, if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f)). 

Prior to July 13, 2010, VA regulations generally provided that, if it was determined that the claimed stressor was not related to combat (and there was no in-service diagnosis of PTSD), then the Veteran's lay testimony alone would not be enough to establish the occurrence of the stressor.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006).  In such cases, service records or other credible statements were required to corroborate the occurrence of the claimed stressor.  Cohen, 10 Vet. App. at 142; Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  

However, effective July 13, 2010, VA amended its regulations concerning service connection for PTSD to relax the evidentiary standard for an in-service stressor under certain circumstances.  The currently applicable regulations provide that service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the Veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the Veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.  See 38 C.F.R. § 3.304(f)(3) (2010).  These amended provisions apply to all claims that are received or are pending before VA on or after July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this case, the Veteran contends that he currently has PTSD and related depression as a result of stressful experiences while serving in a combat zone in Vietnam from 1966 to 1967.  He states that he delivered supplies in support of combat operations, and that he was exposed to mortar and artillery fire at several points.  He also states that he had to carry and transport a dead soldier in a body bag on one occasion, and that another soldier's leg landed near him after that individual stepped on a landmine and was "blown up."  The Veteran has reported that he feared for his life for months on end due to these incidents and service in "hot" areas in a combat zone.  He further states that these incidents, and especially the one involving the body bag, have bothered him since service, resulting in excessive use of alcohol and intermittent episodes of depression over the years, as well as flashbacks and nightmares.  The Veteran states that his symptoms became worse after the attacks on the World Trade Center in September 2001, and he subsequently received psychiatric treatment.  See, e.g., June 2004 and April 2005 statements; July 2004 notice of disagreement; April 2005 substantive appeal; March 2009 transcript.

The Board first observes that the Veteran was not diagnosed with PTSD during service, and the evidence of record does not establish that he engaged in combat with the enemy as contemplated by 38 U.S.C.A. § 1154(b).  Rather, there were no documented complaints or treatment for mental health symptoms during service.  The Veteran has further stated that he did not seek medication or treatment until many years after service, and that he was diagnosed with PTSD and depression by his private primary care and psychiatric providers.  Further, the Veteran's reports of exposure to mortar and artillery fire, as well as the incidents regarding a body bag and severed leg, are not documented or corroborated by other evidence of record.  

However, the Board finds that the Veteran's reported stressors are related to a fear of hostile military activity, as they involved threatened or actual death or serious injury to himself and others, and his response included fear, helplessness, or horror.  Additionally, these incidents are consistent with the places, types, and circumstances of the Veteran's service.  In particular, service records confirm that he served in Vietnam from September 1966 to September 1967 during two counteroffensive campaigns, and his military occupational specialty during that period was light armor vehicle driver.  In addition, the Veteran was assigned to the 805th Transportation Company and the 574th Supply and Service Company during this period, as reported in his stressor statements.  See Enlisted Qualification Record.  Upon remand, the agency of original jurisdiction did not submit the reported stressors for verification by the Joint Service Records Research Center (JSRRC) but, rather, conceded that the combat-type episodes were likely to have occurred under the recently amended regulations pertaining to PTSD stressors.  Similarly, the Board finds that the reported stressors are consistent with the circumstances and duties of the Veteran's service in a combat zone.  

Nevertheless, the evidence of record does not establish a current diagnosis of PTSD for VA purposes.  As noted above, currently applicable regulations require a diagnosis of PTSD by a VA (or VA-contracted) psychologist or psychiatrist in accordance with the DSM-IV criteria.  See 38 C.F.R. §§ 3.304(f)(3), 4.125 (2010).  

In this regard, the Veteran was afforded a VA mental health examination in August 2010, at which point he reported the in-service stressors, as well as the timing of symptoms and treatment, as summarized above.  With regard to stressors, the Veteran stated that the incident involving carrying a body bag after dropping off supplies was most bothersome, and he had been bothered by images and sounds of the body fluids "sloshing around" in the bag for the past several years.  Concerning treatment, the Veteran stated that he was placed on anti-depressants in approximately 2000 by his private primary care provider, Dr. T.  He further stated that he received regular therapy and continued medications from a private psychiatrist, Dr. R-T, from approximately 2004 to 2006, when he could no longer afford it.  The Veteran reported that, prior to the attacks on the World Trade Center in September 2001, he had problems "every now and then."  He stated that he was able to get engrossed in his work, and his memories of Vietnam did not really bother him until these attacks.  Since that time, he states that he has had intrusive thoughts and dreams about his wartime service, including the body bag and severed leg incidents.  The Veteran also stated that he began to drink heavily during service in Vietnam, and he had done so continuously since that time, except for a one-year period while on medications and treatment under Dr. R-T.  

Upon examination and review of the claims file, the VA examiner diagnosed depressive disorder, not otherwise specified, and alcohol dependence.  He found that several, but not all, of the DSM-IV criteria for a diagnosis of PTSD had been met.  The examiner noted the references to PTSD by the Veteran's private primary care and psychiatric providers, but he stated that neither of these providers discussed the symptoms or signs as a basis for the diagnosis.  In particular, the examiner noted that, while Dr. R-T indicated that the Veteran was good at covering his symptoms of PTSD (including low interest, low energy, and depression), all of these could be related to depressive disorder.  Rather, the examiner opined that the Veteran meets the criteria for depressive disorder, not otherwise specified.  

As such, the evidence of record does not demonstrate a current PTSD diagnosis for VA purposes.  The Veteran is not competent to diagnose PTSD because this question requires specialized knowledge, training, or experience due to the complex nature of mental disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  The Board acknowledges that the opinions of the Veteran's private primary care provider, Dr. T, as well as his private psychiatrist, Dr. R-T, in this respect.  See undated letter from Dr. T (indicating a diagnosis of chronic depression, as well as PTSD with a character of alcoholism); July 2004 letter from Dr. R-T (indicating depression and a diagnosis of PTSD).  However, as noted by the VA examiner, Dr. T did not provide any reasoning for his opinion.  There is also no indication that he has any psychological or psychiatric expertise.  Further, the psychiatric treatment records from Dr. R-T are not available.  While she listed some symptoms in support of her diagnosis of PTSD, the VA examiner opined that such symptoms could be related to the Veteran's depression, with supporting rationale for such statement.

However, the VA examiner and both private providers have diagnosed chronic depression.  Concerning the etiology of such disability, the VA examiner stated that the Veteran initially started treatment for depression in 2000, prior to the World Trade Center attack in 2001, and that he was not experiencing any symptoms pertaining to the described incidents in Vietnam at that time.  The VA examiner opined that the Veteran's depression "could be aggravated" by his reliving experiences of what he witnessed in Vietnam, but that his chronic depression "is not clearly attributable to his military service."  Accordingly, the examiner concluded that the Veteran's depression was less likely as not caused by or a result of his military service.  The Board observes that the VA examiner stated that the Veteran has a significant problem with excessive use of alcohol that started during his service in Vietnam, which could also cause depressive symptoms.

Private records from Dr. T reflect treatment with anti-depressant medications at some point prior to August 2001.  See August 2001 record (noting that the Veteran had stopped using Effexor and was on a new anti-depressant).  In December 2003, the Veteran complained of "morbid thoughts despite Wellbutrin," and he stated that his emotions were related to Vietnam experiences.  As noted above, psychiatric treatment records from Dr. R-T for the period from 2004 through 2006 are not available.  However, Dr. R-T stated in a July 2004 letter that the Veteran had symptoms including depression that are related to carrying a body bag in Vietnam.

The Veteran is competent to report observable mental health symptoms, such as depression and thoughts or dreams related to incidents during service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr, 21 Vet. App. at 307-08.  Further, these reports are generally consistent with the available treatment records.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).  In particular, while the Veteran had some symptoms of depression prior to 2001, he has consistently stated that the incidents during service in Vietnam began to bother him more frequently after September 2001.  The existence of symptoms, not treatment for such symptoms, is the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Similarly, lay evidence may not be found not credible due solely to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to service connection for depression.  As discussed above, the Veteran has reported mental health symptoms, including depression, during service and continuously since that time, with worsening symptoms since 2001.  Recent private treatment records tend to corroborate such reports.  Further, the Veteran's private providers have linked the current depression to events during service, and the VA examiner has indicated that the Veteran's thoughts of events during service may aggravate his chronic depression.  






(CONTINUED ON NEXT PAGE)

As such, applying the benefit of the doubt doctrine, the evidence establishes that the Veteran's current depression is related to his military service, and service connection is warranted.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for depression is granted.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


